Harry G. Herman, S.
In connection with their amended petition for adoption, to which the natural mother has filed an amended answer, the foster parents move to dismiss the natural mother’s petition to revoke her consent to the adoption of her child and for the return of her child to her. The movants urge that the court lacks jurisdiction of the subject matter of the natural mother’s petition and that her sole remedy is a habeas corpus proceeding in the Supreme Court.
As a court of equitable jurisdiction (Matter of Wilson, 298 N. Y. 398, 404) this court as an incident to an adoption proceeding is empowered in a proper case to revoke the consent *815of a natural mother to the adoption (Matter of Gardner, 279 App. Div. 615, mot. for lv. to app. den. 303 N. Y. 1012).
Moreover, since the enactment of subdivision 2 of section 116 of the Domestic Relations Law (L. 1961, ch. 147, eff. Sept. 1, 1961) this court has the power in a private-placement adoption proceeding to return the child to the natural parent or to make any other disposition of the custody of the child as the circumstances require (Matter of Anonymous, 32 Misc 2d 683).
Motion denied in all respects.